Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 02/18/2021. 
Claims 1, 2, 13, 14, 19, 20 were amended by Applicant.
Claims 1-20 are currently pending of which Claims 3, 7-12, 15 were previously withdrawn from consideration as directed to non-elected inventions.
Claims 1, 2, 4-6, 13, 14, 16-20 are currently under examination and rejected as follows. 
Response to Amendments
35 U.S.C. 112 (b) rejection in previous act is withdrawn in view of Applicant amendment
35 U.S.C. 101 rejection is maintained and detailed below. 
Response to Arguments
Applicant’s 02/18/3032 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
Argument A: Remarks 02/18/2021 p.12 last ¶ - p.13 ¶1 argues that claim 1 does not manage whether a user would contact or not an entity and does not direct users to contact or not contact the entities but merely determines a likelihood of this occurring. Even if contacting an entity is a behavior, an interaction or a social activity, the claims do not recite the features regarded as a behavior, an interaction, or a social activity. 
	Examiner fully considered Applicant’s argument but respectfully disagrees because the claims still preponderantly recite “room management”, “generating a ranked list of entities”, “generating a communication to contact the entity” etc. which all fall within the managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. see MPEP 2106.04(a)(2)II.
	In fact Applicant admits at	Remarks 02/18/2021 p.13 ¶1, 2nd sentence that the claim determines a likelihood of the user contacting the entity. This is a clear example of personal behavior [here “likelihood”] in interacting [here “user contacting”].
	Thus there is a preponderance of evidence that the claims recite or at a minimum  
describe or set forth the abstract idea. MPEP 2106.04 II. A.1., ¶1.

Argument B: Remarks 02/18/2021 p.13-p.14 ¶2 provides substantially same rationales as those made by Applicant at Remarks 09/09/2020 p.14 ¶2-p.16 ¶1. Examiner thus reincorporates herein all his responses at Non-Final Act 11/19/2020 p.5-p.8 ¶4. 
	Additionally, Remarks 02/18/2021 p.14 ¶3 further argues that newly amended “one or more rooms, each associated with one or more room management clients, and a room management server that communicates with the room management clients via a network”  is a non-conventional and non-generic arrangement of computer components that integrates the claims into a practical application.
	Examiner fully considered Applicant’s argument at Remarks 02/18/2021 p.14 ¶3,
respectfully disagrees finding it unpersuasive since capabilities of “management server that communicates with room management clients via a network” are analogous to those of “TLI Communications”1 in using the combined computer server and telephone unit as mere tools in performing an existing process. This corresponds to the communication capabilities “with room management clients” analogous to capabilities of a superintending or supervising doormen, porter, usher, bouncer, etc. as “management” of entities to the ranked a list of entities [akin to VIPs] and who verbally convey such ranked list to other “room management clients” [akin to other doormen, porters, ushers, bouncers, under him etc.]. Moreover MPEP 2106.05(a) I and MPEP 2106.05(f)(2) caution that such automation of manual processes [here from  manual “room management” and communication to computerized “room management” and communication] is insufficient to show an improvement in computer-functionality. As further stated by MPEP 2106.05(f)(2) mere use of computer components as tools i.e. to receive, store, transmit data including monitoring audit log data [here “ranked list of entities”] does not integrate the abstract idea into a practical application. 
	MPEP 2106.04(d) I further cites MPEP 2106.05(h) to similarly state that limiting the combination of collecting information, analyzing it, and displaying certain results of the collection & analysis [as identified above] to a technological environment [here “room management server that communicates with the room management clients via a network”] does not integrate the abstract idea into a particular application. 	
consulting and updating an activity log as well as selecting a particular data source or type of data to be manipulated, such as selecting information, based on types of information and availability of information in technological environment [here “receiving, by the room management server from the room management client via the network, a selection of an entity to contact from the ranked list of entities”], for collection, analysis and display [here “responsive to receiving selection of the entity to contact, generating, by processor of room management server, communication to contact the entity”, “sending, by room management server to the room management client via the network, the ranked list of entities to cause the ranked list of entities to be displayed on a display of the room management client”], could be viewed as extra-solution activities which would also not save the claims from patent ineligibility.
Argument C: Remarks 02/18/2021 p.14 last ¶- p.15 ¶2 argues that like “BASCOM” the claims, recite “each meeting room is associated with one or more room management clients, and the room management server is capable of communicating with the room management clients via the network” which is argued as non-conventional & non-generic.
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive. Here, Applicant relies on “Bascom” as cited by MPEP 2106.05(d) I.3. Yet here, unlike “Bascom” there is nothing remotely similar to the technological details of a customized internet filtering tool by combination two generic components namely local computers and ISP server to apply the specific user's filtering mechanism to the websites requested by that user. Rather, the current claims follow a path of patent ineligibility more closely related to “Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” as cited by MPEP 2106.05(d) rather than “Bascom” by utilizing an intermediary computer [here “room management server”] to forward information [here to “room management clients”].
	Moreover, when investigating these communication capabilities more microscopically, as in MPEP 2106.05(d) II, one confirms conventionality of retrieving information memory2/ electronic recordkeeping3 and receiving or transmitting data4 over  the room management server is capable of communicating with the room management clients via the network”]. 
	The conventionality of such combination is corroborated by:
	* Original Specification ¶ [0022] 1st -2nd sentences reciting at a high level of generality: “a room management client 130 may comprise a conventional general purpose computer system. In these embodiments, the room management client 130 may comprise hardware and software associated with general computing systems”.
	 * Original Specification ¶ [0024] reciting at a high level of generality: “The room management server 110 comprises a computing device that performs various functions to facilitate use of meeting rooms in conjunction with the room management6 26295/37088/FW/9684647.1  clients 130”.
	* Original Specification ¶ [0035] reciting at a high level of generality: “Fig. 3 illustrates an example embodiment of a room management server 110. The room management server 110 comprises a processor 310 and a storage medium 320 (e.g., a non-11 26295/37088/FW/9684647.1transitory computer-readable storage medium)”.
	* Original Specification ¶ [0026] reciting at a high level of generality: “Fig.2 is a block diagram of an embodiment of a room management client 130. The room management client 130 includes a network interface 202, input/output (I/O) devices 204, attendee detection sensors 206, a processor 208, and a storage medium 210”.
	* Original Specification ¶ [0027]: “The network interface 202 comprises hardware, firmware, and/or software to facilitate communication with the network 120. The network interface 202 may utilize any conventional wired or wireless communication protocols or a custom communication protocol”. 
          Such level of generality corroborates the conventionality of the additional elements.
In conclusions the claims, as argued still recite, describe or set forth the abstract idea (Step 2A prong one) with the individual or combination of additional computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more (Step 2B). The claims are thus patent ineligible.   






Response to prior art Arguments
Argument A: Remarks 02/18/2021 p.17 ¶2-p.18: MacKenzie’s ¶ [0053] does not detect attendees to select the meeting room but instead considers contextual factors. 
     Applicant’s argument is fully considered but moot in view of new grounds of rejection.
To be clear Remarks 02/18/2021 p.17 last ¶ does acknowledge that MacKenzie’s ¶ [0053] teaches proximity or “close[ness]” of meeting room to attendees but criticizes that since “the meeting may be late”  “a majority of the attendees may desire to meet in a room closer to a parking garage” “farther away from the physical locations of the attendees”. 
	In fact Remarks 02/18/2021 p.18 ¶1 is leaning so much onto such disclosure of MacKenzie’s ¶ [0053] to allege that MacKenzie’s contextual factors, and not location of attendees, are the ones relevant to selection of the meeting room. 
	Yet MacKenzie ¶ [0024] clearly defines such contextual factors to include: “prefer[ence]” of “certain times/locations”, “meeting schedules”, “convention causing worse than normal traffic or affecting availability of accommodations, meeting places, etc.” Thus, it then becaomes plausible to assert that MacKenzie’s would consider the “room closer to a parking garage” for the “late meeting” pf ¶ [0053] to save time and/or avoid the aforementioned “traffic” of ¶ [0024] or simply to allow attendees to mitigate the “late meeting” of ¶ [0053] and still arrive home, relatively on schedule. 
	Examiner does admit that MacKenzie does not appear to clearly recite an actual “detecting” [of] “the presence of attendees” [bolded emphasis added] to anticipate the claims, but to go as far to discredit MacKenzie as irrelevant to the attendees’ location, as
Applicant attempts at Remarks 02/18/2021 p.18 ¶1 2nd sentence, is clearly erroneous. 
At a minimum MacKenzie knows “ the presence of the one or more individuals”:
        Examiner remedies the apparent lack of “detecting the presence of attendees” in MacKenzie by now relying on Norton et al, US 20130117059 A1 hereinafter Norton.
       
         Norton in analogous art of meeting room scheduling teaches or at least suggests:
      - “detecting the presence of the one or more individuals” by proximity sensors and motion detectors at ¶ [0045] 3rd sentence to transmit the information to the conference room scheduling system, to calculate assignment fitness core further disclosed by Norton at ¶ [0009] last sentence as based on invitee likelihood to attend a meeting corresponding st-2nd sentences confirms that the variables for the conference room assignment fitness score include time & availability of conference room and most importantly proximity to requester and invitees). 
	Thus, if MacKenzie does not anticipate said “detecting”, the addition of Norton
clearly renders such feature obvious. 
 
Argument B: Remarks 02/18/2021 p.19 ¶4 further criticizes that MacKenzie’s determination of a likelihood that an organizer would want to organize a meeting in a specific room, does not teach or suggest determining a likelihood that the organizer would want to contact the room. Applicant does not explain why the organizer would organize the room but not want to contact said room when MacKenzie ¶ [0014] 3rd sentence clearly states that the meeting for the attendees includes the organizer. Since Applicant admits at Remarks 02/18/2021 p.19 ¶4 that MacKenzie’s determines of a likelihood that an organizer would want to organize a meeting in a specific room, and since MacKenzie ¶ [0014] 3rd sentence states that the meeting for the attendees includes the organizer, it would logically follow that that the organizer would want to contact the room for meeting.
	In any event, aside from the above rationale, MacKenzie provides additional and ample evidence for determining likelihood to contact the meeting room. For once, MacKenzie ¶ [0046], ¶ [0080] 1st sentence, ¶ [0080] 3rd sentence teaches that the ranking the set of potential meeting times and set of meeting rooms is based on availability and contextual information and extraneous factors, which are further explained by MacKenzie at ¶ [0023] to include “a history of the meeting organizer and/or meeting attendees of accepting certain meetings, preferring certain times/locations”. Thus, the combination of ¶ [0046], ¶ [0080] 1st sentence, ¶ [0080] 3rd sentence with ¶ [0023] in MacKenzie provides the requisite degree of behavioral patterns to indicate that a “history” of “acceptance” and “preference” for “certain meetings” and “locations” would correspond to the likelihood to contact the meeting room.
	To further consolidate his position of obviousness the Examiner would also point Norton ¶ [0045] 3rd sentence stating that: proximity sensors and motion detectors, transmit to conference room scheduling system, to calculate assignment fitness core further disclosed at ¶ [0009] last sentence as based on invitee likelihood to attend a meeting corresponding to the conference room scheduling request in the plurality of conference room scheduling requests, or on the invitee's geographical proximity to a requestor issuing a conference room scheduling request in the plurality of conference room scheduling requests. Indeed per Norton ¶ [0122] 1st-2nd sentences: the variables for the conference room assignment fitness score include time & availability of conference room and most importantly proximity to requester and invitees. 
	Accordingly the combination of MacKenzie and Norton does once again render obvious the contested likelihood feature to contact the meeting room 

	It is now worth mentioning that the Conclusions section also discloses additional references pertinent to location detection including a sister reference of Norton, namely: 
	Min et al, US 20150193739 A1 titled Conference Room Scheduling Based on Attendee Locations With emphasis on Figs. 9A-9E and associated text disclosing both the detection of users proximal to the meeting room and the behavioral characteristics of such users. 
 









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 13, 14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract idea except where strikethrough:
	- “detecting a presence of one or more individuals having access to a directory of entities that can be contacted from a room management of a set of room management , the entities comprising: 
		one or more meeting rooms, each meeting room associated with one or more room management  a room identifier and a room calendar indicating room availability, and 
		one or more people, each person associated with a personal calendar indicating a schedule of meetings, each meeting associated with a meeting room of the one or more meeting rooms”; 
“responsive to detecting the presence of the one or more individuals”
	- “determining by ”; 
	- “generating, by , a ranked list of entities wherein the entities in the ranked list of entities are ranked based on their respective likelihood scores”	
	- “sending, by the room management the ranked list of entities to cause the ranked list of entities to be displayed on  the room management 
	- “receiving, by the room management  from the room management 
	- “responsive to receiving the selection of the entity to contact, generating, by , a communication to contact the entity”
(independent Claims 1, 13, 19)
	“wherein detecting the presence of the one or more individuals comprises”: 
	- “detecting a proximity of one or more individuals to the room management 
(dependent Claims 2, 14, 20)
	“wherein determining the likelihood scores comprises”:
	- “determining a room location associated with the room management ; 	- “determining entity locations associated with each of the entities in the directory”; 	- “determining respective distances from the room location to each of the entity locations”; “and” 
	- “determining the likelihood scores based on the respective distances”
(dependent Claims 4, 16)
	“wherein determining the entity locations comprises”: 
	- “determining, based on a stored calendar event associated with a given entity, an expected location of the given entity indicated by the stored calendar event”; “and”
	- “determining the entity locations based on the expected location”
(dependent Claims 5, 17)
	“wherein determining the entity locations comprises”: 
	- “determining an estimated location of a given entity based on a detection of the given entity ”; “and” 
	- “determining the entity locations based on the estimated location”
(dependent Claims 6, 18)
Examiner points to MPEP 2106.04(a)(2) III to submit that drafted limitations under broadest reasonable interpretation, still cover “Mental processes” by: observation [visual auditory and/or proprioception], evaluation and judgement based on similar mapping as that of Final Act 05/12/2019 p.10 ¶2-p.11 ¶3. Remarks 09/09/2020 p.14 ¶3 previously pointed, among other, to “displaying” capabilities as non-abstract. These however remains analogous to the capabilities of an organizer, doorman, porter, usher, bouncer, etc. to observe attendee proximity as well as to collect and pass along calendar data. Nothing would prevent such users, to be qualified as participating management entities rank” “entities”) and to further write (i.e. “display” the “ranked list”) to be further “contact[ed]” verbally. Thus, the above communication functions set forth or describe physical aided abstract examples analogous to observation with ones’ eyes, as well as cognitive evaluation and judgement, passed along akin to a “display”. In combination they do represent a set of basics, physiological, mental processes implementable, with or without, use of physical aids including, but not limited to, pen and paper. MPEP 2106.04(a)(2)IIIB. Thusly, Examiner reasons that the claims still recite, describe or set forth the abstract grouping of “Mental Processes”. MPEP 2106.04(a)(2)III.
Examiner also points to MPEP 2106.04(a)(2)II to submit that the drafted limitations under broadest reasonable interpretation, cover performance as “Certain Methods Of Organizing Human Activity”, including: commercial interactions, behaviors, business relations and/or social activities as well as managing such relationships, interactions or behaviors between people, social activities by following rules and instructions. Examiner justifies his rationales based on mappings similar to Final Act 05/12/2020 p.9 last two ¶-p.10 ¶1 reincorporated herein. Here, the “individuals having access to a directory of entities that can be contacted from a room management...“ / “individuals having access to the directory of entities on the room management” “will want to contact each of the respective entities in the directory” as generally recited at independent Claims 1,13,19, are tested based on broadest reasonable interpretation [MPEP 2106.04.II] and found as managing behaviors (here: “likelihood” that “individual(s)”  “will want” “to contact each of the respective entities”), or relationships or interactions between people (here: “contact” “entities” “in directory”). MPEP 2106.04(a)(2) II B: Certain Methods of Organizing Human Activities - Interactions. They can also be viewed as managing social activities (argued above as “selection of an entity to contact from the ranked list of entities”. MPEP 2106.04(a)(2) II C: Certain Methods of Organizing Human Activities - Managing Personal Behavior or Relationships or Interactions Between People. In response to Remarks 09/09/2020 p.12 ¶3 argument that an interaction implies interplay between two separate entities, Examiner submits that the claimed interactions between people (here: “contact” entities” “in directory”) have been clearly shown above. It is also worth mentioning that even interactions between a person and computer, in a claim also does not necessarily preclude that claim from reciting “Certain Methods of Organizing Human Activities”. see MPEP 2106.04(a)(2) II “Certain methods of organizing human activity” last ¶ corroborated by “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) Note at Advanced Module Slide 17” & FAQ1 of “Frequently Asked Questions (FAQs) on 2019 Revised Patent Subject Matter Eligibility Guidance p.11, F-5. 
	Now Remarks 02/18/2021 p.12 last ¶-p.13 ¶1 argues that claim 1 does not manage whether a user would contact or not an entity and does not direct users to contact or not contact the entities but merely determines a likelihood of this occurring. However, “room management”, “generating a ranked list of entities”, “generating a communication to contact the entity” etc. all fall within the managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. MPEP 2106.04(a)(2)II. In fact Applicant admits at Remarks 02/18/2021 p.13 ¶1, 2nd sentence that the claim determines a likelihood of the user contacting the entity. This is example of personal behavior [here “likelihood”] in interacting [“user contacting”].
	Thusly, Examiner reasons that the there is a preponderance of evidence for the claims still reciting, or at least describing or setting forth the abstract grouping of “Certain Methods of Organizing Human Activities”. See MPEP 2106.04(a)(2)II.
---------------------------------------------------------------------------------------------------------------------
This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
	Specifically per MPEP 2106.05(f) as cited by MPEP 2106.04(d) I,II when the additional, computer based elements, provide mere instructions to apply the abstract exception, where computer components are merely used as tools: “by processor” “determining” [abstract] “likelihood scores” - independent Claim 1; similarly “instructions when executed by the processor causing the processor to perform” [abstract] steps [above]- independent Claim 13; and again “one or more processors; and a non-transitory computer-readable storage medium storing instructions executable by the one or more processors, the instructions when executed by the processor causing the one or more processors to perform” [the abstract] “steps including”… at independent Claim 19.
	MPEP 2106.05(f)(2) also states that invocation of computers as tools to receive, store, transmit data (“entities that can be contacted from room management client” “individuals having access to directory of entities on room management client”, “entities to be displayed on room management client”, “receiving from the one or more individuals, via the room management client, a selection of an entity to contact from the ranked list of entities, and 	responsive to receiving the selection of the entity to contact, generating a communication to contact the entity” at independent Claims 1, 13 ,19; “room location associated with room management client”; at dependent Claims 4, 16; possibly “stored calendar event associated with given entity”-dependent Claims 5,17) do not integrate abstract idea into practical application per MPEP 2106.04(d) citing MPEP 2106.05(f).
	MPEP 2106.05(f)(2) similarly states that invocation of computers as tools for
monitoring audit log data that is executed on a general-purpose computer and requiring use of software to tailor information and provide it to user on a generic computer (“detect a proximity of individual(s) to room management client” at dependent  Claims 2,14,20; as well as “determining an estimated location of a given entity based on a detection of the given entity by a proximity detector located at estimated location” at dependent Claims 6, 18; “causing ranked list of entities to be displayed on the room management client” - independent Claims 1,13,19; “determining room location associated with the room management client”; at dependent Claims 4, 16; and possibly “determining, based on stored calendar event associated with a given entity, expected location of the given entity indicated by stored calendar event; etc.” dependent Claims 5,17) also do not integrate abstract idea into practical application per MPEP 2106.04(d) citing MPEP 2106.05(f).
	Similarly, the contingent feature of responsive to receiving a selection “via the client” “of an entity to contact”, generate “a communication to contact the entity” corresponds to remotely accessing user-specific information through mobile interface to retrieve the information followed by delivery of broadcasting content to a device via a network, as examples of applying [here “via” “client”] the abstract idea when tested per MPEP 2106.04(d) reliance on MPEP 2106.05(f). Similarly the capabilities of the “management server that communicates with room management clients via a network” TLI Communications”5 in using the combined computer server and telephone unit as mere tools in performing an existing process. This corresponds to the communication capabilities “with room management clients” analogous to capabilities of a superintending or supervising doormen, porter, usher, bouncer, etc. as “management” of entities to the ranked a list of entities [akin to VIPs] and who verbally convey such ranked list to other “room management clients” [akin to other doormen, porters, ushers, bouncers, under him etc.] Specifically, MPEP 2106.05(a) I and MPEP 2106.05(f)(2) caution that such automation of manual processes is insufficient to show an improvement in computer-functionality. As further stated by MPEP 2106.05(f)(2) mere use of computer components as tools i.e. to receive, store, transmit data including monitoring audit log data [here “ranked list of entities”] does not integrate the abstract idea into a practical application. 
	Alternatively, per MPEP 2106.05(h), limiting combination of collecting information, analyzing it, displaying certain results of collection and analysis [akin here to determining, ranking, displaying argued at Remarks 09/09/2020 p15 last ¶ last sentence to p16 ¶1] to data related to technological environment or field of use [automate meeting room turnover at Remarks 09/09/2020 p.15 ¶1 and now claimed as “room management server that communicates with the room management clients via a network”] does not integrate the abstract idea into a practical application. see MPEP 2106.04(d) citing MPEP 2106.05(h). 	Examiner could further point on MPEP 2106.05(g) to submit that consulting and updating an activity log [here “directory of entities”] as well as selecting a particular data source, data type and availability [here “selection via the room management client of an entity to contact from the ranked list of entities”] to be manipulated, [here “responsive to receiving selection of entity to contact, generating a communication to contact the entity” at independent Claims 1,13,19, and “…room location associated with room management client”;  at dependent Claims 4, 16] could perhaps be viewed as extra-solution activities which would also not save the claims from patent ineligibility. see MPEP 2106.04(d) citing MPEP 2106.05(g). 
	Most importantly MPEP 2106.05(g) states that “evaluation of… well-understood, routine, conventional consideration [MPEP 2106.05(d)], and “field of use and technological environment consideration” [MPEP  2106.05(h)] may assist Examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Similarly, the apply it inquiry of MPEP 2106.05(f), similarly states that because this consideration often overlaps with…the well-understood, routine, conventional consideration [MPEP 2106.05(d)], evaluation of those other considerations may assist examiners in making a determination of whether an element (or combination of elements) is more than mere instructions to apply an exception).
	Examiner abides by such examining guidance and points to the findings of MPEP 2106.05(f) and MPEP  2106.05(h) above.  
	Examiner abides by such examining guidance and proceeds to MPEP 2106.05(d) to more granularly investigate the capabilities of the additional, computer-based elements (i.e. “server”, “network”, “display” of independent Claims 1, 13, 19, “room management clients” of Claims 1,2,4,13,14,16,19,20, “proximity detecting/detector” of claims 2,6,14,18,20) at Step 2B of the analysis. 
---------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)], limit the abstract idea to a field of use or technological environment,
MPEP 2106.05(h), and/or provide extra-solution activities [MPEP 2106.05(g)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f), (h), and/or (g) as sufficient option for evidence. However, as stated above, assuming that further evidence would be require to demonstrate conventionality of the additional, computer based elements (i.e. “server”, “processors”, “clients”, “proximity detector”), Examiner would further point to MPEP 2106.05(d) demonstrating said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Original Specification, publications and/or case law. 
Per MPEP 2106.05(d)(I) Examiner points to Applicant’s own  disclosure as follows:  
	Original Spec ¶[0022]: “room management client 130 may comprise a conventional general purpose computer system. In these embodiments, the room management client 130 may comprise hardware and software associated with general computing systems”
	Original Specification ¶ [0024] reciting at a high level of generality: “The room management server 110 comprises a computing device that performs various functions to facilitate use of meeting rooms in conjunction with the room management6 26295/37088/FW/9684647.1  clients 130”.
	Original Specification ¶ [0035] reciting at a high level of generality: “Fig. 3 illustrates an example embodiment of a room management server 110. The room management server 110 comprises a processor 310 and a storage medium 320 (e.g., a non-11 26295/37088/FW/9684647.1transitory computer-readable storage medium)”.
	Original Specification ¶ [0026] reciting at a high level of generality: “Fig.2 is a block diagram of an embodiment of a room management client 130. The room management client 130 includes a network interface 202, input/output (I/O) devices 204, attendee detection sensors 206, a processor 208, and a storage medium 210”
	Original Specification ¶ [0027] reciting at a high level of generality: “The network interface 202 may utilize any conventional wired or wireless communication protocols or a custom communication protocol”.
	Original Specification ¶ [0079] reciting at a high level of generality: “Embodiments may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program29 26295/37088/FW/9684647.1 stored in the computer”.
	Original Specification does not appear to further detail the “proximity detector” recited at dependent Claims 6, 18. At most when reading said claims in light of Original Specification ¶ [0027] discloses “proximity sensor” at high level of generality: “The attendee detection sensor 206 detects identifying information associated with people that are in proximity to the room management client 130. For example, the attendee detection sensor 206 may comprise a badge reader such as a magnetic strip reader or a radio- frequency identifier (RFID) sensor that detects an RFID fob or card held by an individual in proximity to or that interacts with the room management client 130. Alternatively, the attendee detection sensor 206 may comprise a wireless communication device (e.g., a Bluetooth, WiFi Direct, or Near Field Communication (NFC) device) that is configured to detect a wireless signal from a device (e.g., a mobile phone or tablet) carried by a person in proximity to the room management client device 130 and identify the individual associated with the device. In yet another embodiment, the attendee detection sensor 206 may comprise a face recognition device, fingerprint sensor, retina sensor, or other biometric sensor that can be uniquely detect an individual in proximity to or interacting with the room management client 130”.
Moreover, the well-understood, routine and conventional nature of “proximity detecting / detector” is further corroborated by alternative or additional reliance upon several publications as instructed under MPEP 2106.05(d) I. 2.: 
US 8743198 B2 “Method and system for real time detection of conference room occupancy” at column 1 lines 43-45: “Conventionally, sensors are used to obtain occupancy status information by monitoring motion or movement in the conference room”.
US 7777632 B2 “Acoustic Occupancy Sensor” at 
column 6 lines 23-26: “In an exemplary embodiment, the other occupancy sensors 120 may include conventional occupancy sensors” also 
column 20 lines 60-64: “In an exemplary embodiment, the method 5100 may be implemented in a conventional occupancy sensor in order to provide quality control in the determination of occupancy in a conventional occupancy sensor”.
column 21 lines 35-38: “ In an exemplary embodiment, the method 5200 may be implemented in a conventional occupancy sensor in order to provide quality control in the  determination of occupancy in a conventional occupancy sensor”.
	column 21 lines 61-64: “In an exemplary embodiment, the method 5300 may be implemented in a  conventional occupancy sensor in order to enhance the determination of occupancy in a conventional occupancy sensor”.
	column 22 lines 24-28 “In an exemplary embodiment, the method 5400 may be implemented in a conventional occupancy sensor in order to enhance the determination of occupancy in a conventional occupancy sensor”.
column 22 lines 33-37: “In an exemplary embodiment, one or more of the methods 5100, 5200, 5300, and/or 5400 are implemented simultaneously in a conventional occupancy sensor in order to provide quality control during the operation of the occupancy sensor”. 
column 22 lines 38-42: “ In an exemplary embodiment, one or more aspects of one or more of the methods 1200, 4400, 4600, 4800, 5000, 5100, 5200, 5300, and/or 5400 may be implemented in a conventional occupancy sensor in order to enhance the 
operation of the occupancy sensor”. 
	column 23 lines 30-42:  “Referring now to FIG. 59, in an exemplary embodiment, one or more of the occupancy sensors 100 may further include a conventional passive infrared ("PIR") sensor 5902 operably coupled to the controller 110.  As will be recognized by persons having ordinary skill in the art, generally speaking, PIR sensors sense occupancy by detecting changes in the heat signature of a defined region such as, for example, a room.  When a person moves within the room, a PIR sensor detects the body temperature of the person moving which results in a change in the heat signature of the room.  In an exemplary embodiment, the PIR sensor 5902 may also incorporate one or more of the teachings of U.S.  Pat.  No. 5,394,035, the disclosure of which is incorporated herein by reference”.
US 9955318 B1: “Space guidance and management System and method” at column 114 lines 10-14: “In at least some cases the server will be programmed to use the beacon identifying information and signal strength information along with known location information of each beacon to triangulate or otherwise determine the location of the user device 1804 in any of several known ways”.
US 20040054726 A1 “Context conflict resolution and automatic context source maintenance” at ¶ [0107] 3rd sentence: “Many systems are known in the art that provide and use location information”.
US 10181139 B2 “Automated workspace usage management methods and apparatus” at column 1 lines 13-15: “It is known for a business to authorize an employee access to a building and the monitor of the employee when present in the building.  Known automated systems provide for monitoring such employee access and attendance”.
US 9852388 B1 “Method and system for locating resources and communicating within an enterprise” at column 12 lines 2-6: “triangulate the location of the device 40 within a space using algorithms known in the wireless tracking art generally”. 
US 9766079 B1 “Method and system for locating resources and communicating within an enterprise at column 10 lines 42-44: “triangulate the location of the device 40 within a space using algorithms known in the wireless tracking generally”
US 9921726 B1 “Smart workstation method and System” at 
column 4 lines 34-37: “For this reason, locating sensors within a chair seat for sensing basic information such as presence, temperature, etc., is particularly advantageous and is generally known”. 
	column 40 line 64 to column 41 line 14: “The occupancy sensing module can include a pressure sensing module adapted to sense the presence or absence of a user in the chair assembly 10 or adapted to sense a change in pressure at one or more locations on the chair assembly 10, the change in pressure indicative of the presence or absence of a user, an optical sensing module, such as a camera, adapted to visually 
determine the presence or absence of a user, a LIDAR sensing module adapted to 
use LIDAR to determine the presence or absence of a user, a radar sensing module adapted to use radar to determine the presence or absence of a user, a sonar sensing module adapted to use sonar to determine the presence or absence of a user, a displacement sensing module adapted to use the displacement of a portion of the chair assembly to determine the presence of absence of a user in the chair assembly 10, combinations thereof, and other means of occupancy sensing known to those having ordinary skill in the occupancy sensing arts”.
	column 44 lines 2-7: “Examples of an external motion sensing module include, but not limited to, a motion detector, the LIDAR sensing module, the radar sensing module, the sonar sensing module, combinations thereof, and other means of sensing external motion known to those having ordinary skills in the motion sensing arts”   
	column 55 lines 4-13: “In an aspect, the processor can be configured to operate in a chair assembly 10 tracking mode.  In the chair assembly 10 tracking mode, the 
processor can interface with one or more sensors that are adapted to determine the location of the chair assembly 10 having a corresponding tag that can be sensed by the one or more sensors, including, but not limited to, RFID sensors and an RFID tag, barcode scanners and a barcode, combinations thereof, and other location sensors and corresponding tags known to those having ordinary skill in the item tracking arts”.
	column 130 lines 10-13: “Where portable devices are used for identification 
or to distinguish user preferences, portable device location may be determined per any known wireless triangulation process using device signals received at access points 2253 in the general area of a station”.
	Moreover the interaction between the attendance or occupancy sensors and room management clients, is further corroborated as known by at least the following:  
US 8797159 B2 “Occupancy sensor with stored occupancy schedule”: at column 7 lines 29-32: “The remote control 41 may be a touchpanel, a smart phone, a tablet computer or any other similar known device capable of communicating wirelessly with the occupancy sensor 10”, going as far as late 1990’s as further corroborated by 
US 6614450 B1 Information display system for scheduling utilization of a facility
US 20090006143 A1 “System and Method for Interactive Natural Language                        Rebooking or Rescheduling of Calendar Activities” at ¶ [0002] “In some cases, a GPS-dependent method and system known to the inventor may be used to notify other parties and to adjust schedules as needed”. 
	Additional evidence for the conventionality for the proximity sensor is provided by 
US 20070271194 A1 Products and Processes for Providing Offers for                        Products Dispensed from a Dispensing Device ¶ [0151] 4th sentence: “Customers may also be identified using voice recognition, infrared detection, motion detection, image recognition, and other known well techniques”, 
US 20050096936 A1 System for distributing and vending data at ¶ [0033] last sentence: “conventional motion sensors, infrared heat sensors, ultrasonic proximity sensors and infrared trip wire transmitter/receivers can also be used to detect customers in proximity to vending machine 500”
US 20060280315 A1, ¶ [0045] 2nd sentence: The detection device could be one of many types of sensors or detectors that are well known and commercially available, such as a motion sensor, an infrared sensor, etc.
US 20120185384 A1 ¶ [0006] last sentence: Noteworthy is the fact that building users may include both regular occupants such as…commercial customers. ¶ [0010] 2nd sentence: typically incorporating the well-known Infra-Red (IR) motion sensors.
US 20090142031 A1 ¶ [0049] last sentence: “For example, a casino could use automatic clipping of video feeds based on face recognition to expedite identification of persons of interest, such as frequent customers”, ¶ [0051] last sentence  “conventional approaches, such as activating a video camera in response to detected motion by using a motion sensor to control the video camera”
US 20100217678 A1 Automatic learning in a merchandise checkout system with visual recognition at mid-¶ [0025] “…conventional motion detector, such as IR detector, detects a customer approaching the checkout lane…”
US 5642484 A column 4 lines 48-49: “Such proximity sensors may be, for instance, conventional infrared or motion detectors.
US 6602475 B1 column 26 lines 63-66, the human proximity sensor 907 may comprise an infrared, voice, or motion detector, examples of which are known to those skilled in the art;
US 20130295964 A1, Motion based service provision at ¶ [0031]: “End device 120 may be configured to sense a motion of end device 120 by using one or more of well-known motion sensors such as a gyroscope, an accelerometer, and a motion detecting camera that are built-in, connected, or otherwise associated with end device”.
US 20040158676 A1 ¶ [0045] 1st sentence: “One example of a type of” [video] “analysis which may be performed with the video data is a motion detection algorithm, which is well known in the art”.
US 20060261157 A1 “Systems and methods for merchandise automatic checkout” at ¶ [0024] 1st sentence In contrast to existing checkout systems that require a customer's intervention on each item, the present invention provides for items to be recognized by analyzing the images and charged in a point-of-sale subsystem. [0027]…conventional motion detector, such as IR detector, detects a customer approaching the checkout lane 102…
US 20080122926 A1 at ¶ [0004] 2nd sentence: “It is also known in the art to use motion detection to activate the cameras, so that video capturing is performed only when a motion is detected in the field of view of the camera”.
US 20090183569 A1 Combined Sensor ¶ [0002] Conventional combined sensors for detecting angular velocity and acceleration are generally formed of angular velocity sensors for detecting angular velocity and acceleration sensors for detecting acceleration.
- Additionally or alternatively -
Per MPEP 2106.05(d)(II), Examiner submits that Courts recognized the following computer functions as well‐understood, routine, and conventional: 
* perform repetitive calculations (here “by a processor” “determining, likelihood scores for each of the entities in the directory, the likelihood scores indicative of respective predicted likelihoods that one or more individuals having access to the directory of entities on the room management client will want to contact each of the respective entities in the directory”; at independent Claims 1, 13, 19; “determining entity locations associated with each of entities in directory”; “determining respective distances from room location to each of the entity locations”; “determining likelihood scores based on the respective distances” at dependent Claims 4, 16) with a further arrangement of hierarchy of groups (here  “generating a ranked list of entities wherein the entities in the ranked list are ranked based on their respective likelihood scores” at independent Claims 1, 13, 19);
* retrieving information memory/ electronic recordkeeping and receiving or transmitting data over a network [argued here “room management server connected to the room management client via a network”].
store and retrieve information in memory / electronic recordkeeping as well as
gather and sort statistics / information (here “by a processor” “determining” “likelihood scores for each of the entities in the directory, the likelihood scores indicative of respective predicted likelihoods that the one or more individuals having access to the directory of entities on the room management client will want to contact each of the respective entities in directory”; independent Claims 1, 13, 19; “detecting proximity of one or more individuals to the room management client”- dependent Claims 2, 14, 20; “determining room location associated with room management client”; dependent Claims 4, 16; “determining, based on a stored calendar event associated with a given entity, an expected location of the given entity indicated by the stored calendar event” at dependent Claims 5,17; “determining an estimated location of a given entity based on a detection of given entity by a proximity detector located at the estimated location” at dependent Claims 6, 18)
* present offers (here “sending, by the room management server to the room management client via the network, the ranked list of entities to cause the ranked list of entities to be displayed on a display of the room management client” at independent Claims 1, 13, 19; “determining the likelihood scores based on the respective distances” at dependent Claims 4, 16)
	Each of these computer implemented functions do not providing significantly more per MPEP 2106.05(d). 
- In conclusion - 
Claims 1, 2, 4-6, 13, 14, 16-20  although directed to statutory categories (“method” or process, “non-transitory computer-readable storage medium” or computer product, and “device” or machine) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, Claims 1, 2, 4-6, 13, 14, 16-20 are not patent eligible. 





Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, 19 are rejected under 35 U.S.C.103 as being unpatentable: over:  	*MacKenzie et al, US 20180107987 A1 hereinafter MacKenzie in view of
* Norton et al, US 20130117059 A1 hereinafter Norton. As per,
Claims 1, 13, 19
MacKenzie teaches “A method comprising/ A non-transitory computer-readable storage medium storing instructions executable by a processor of a room management server connected to a set of room management clients via a network, the instructions when executed by the processor causing the processor to perform steps including” / “A room management server connected to as et of room management clients via a network comprising: one or more processors; and 35 26295/37088/FW/9684647.1 a non-transitory computer-readable storage medium storing instructions executable by the one or more processors, the instructions when executed by the processor causing the one or more processors to perform steps including” (MacKenzie ¶ [0019]-¶ [0021], ¶ [0028] & Fig.2, ¶ [0064] - ¶ [0072], ¶ [0082]) 
- [knowing] “ a presence of one or more individuals having access to a directory of entities” (MacKenzie teaches many examples as follows. 
 MacKenzie ¶ [0023] last sentence, ¶ [0048] 3rd sentence, ¶ [0049] 3rd sentence, ¶ [0053]: then the service tracks and leverage location & attendance history of the meeting organizer and attendees, for faster, more efficient meeting time decisions may be made. 	 MacKenzie ¶ [0023] 1st sentence: meeting service 114 is subscription service, that where each user may has an account & access services by logging in using a password.
MacKenzie ¶ [0081] 2nd sentence discloses an example that determines contextual nd sentence, ¶ [0053]) “that can be contacted from a room management client of a set of room management clients” (MacKenzie Fig.2 elements 202, 204, 210-213 and ¶ [0045] 3rd sentence: Attendees are invited through invitation control 408: INVITE SOMEONE depicting current invitees 410: Me-Free, MARY SMITH-Free, TOM TERRY, BOB BLACK-Free, HARRY THOMAS-Free, listed with contextual information such as their availability (Free) and/or other presence information. MacKenzie ¶ [0045] 6th sentence: While user interface 402 displays information for organizer of the meeting, other attendees may see similar information on their user interfaces such as who is organizing, who are invited, etc.), “the entities comprising: one or more meeting rooms” (MacKenzie Figs.5-6), “each meeting room associated with one or more room management clients from the set of room management clients, a room identifier” (MacKenzie Fig.5, 504 color coded: Conf Room 32/3133 (12), Conf Room 32/2329 (12), Conf Room 32/3027. Similarly MacKenzie Fig.6: Conf Room 32/1403 (18) Roundtable AV, Conf Room 32/1403 (18) Roundtable AV, Conf Room 32/1403 (18) Roundtable AV, Conf Room 32/2133(12) Roundtable AV) “and a room calendar indicating room availability” (MacKenzie ¶ [0051] 2nd sentence, ¶ [0056] 2nd-4th sentences: a top-ranked meeting room for each potential meeting time is listed along with potential meeting times. Other details at MacKenzie ¶ [0051] 2nd sentence, ¶ [0057], ¶ [0076] 1st sentence), “and one or more people, each person associated with a personal calendar indicating a schedule of meetings” (MacKenzie ¶ [0031] 2nd sentence: schedule of the organizer and the attendees through their respective calendar applications 314. MacKenzie Fig. 4 elements 414, 416 and ¶ [0032] 3rd sentence Given a list of time slots that are available to all attendees, the applicable time slots may be ranked based on the likelihood of being selected for a requested meeting.), “each meeting associated with a meeting room of the one or more meeting rooms” (MacKenzie Fig.5, 504 color coded: Conf Room 32/3133(12), Conf Room 32/2329 (12), Conf Room 32/3027. Similarly MacKenzie Fig.6: Conf Room 32/1403 (18) Roundtable AV, Conf Room 32/1403 (18) Roundtable AV, Conf Room 32/1403 (18) Roundtable AV, Conf Room 32/2133(12) Roundtable AV);
“responsive to [knowing]  the presence of the one or more individuals”: 
- “determining by a processor of a room management server connected to the room management client via a network, likelihood scores for each of the entities in the directory, the likelihood scores indicative of respective predicted likelihoods that the one or more individuals having access to the directory of entities on the room management client will want to contact each of the respective entities in the directory” 
(MacKenzie discloses multiple examples as follows: 
MacKenzie ¶ [0024]: contextual factors & extraneous information are taken into consideration to include history of meeting organizer, meeting attendees of accepting certain meetings, preferring certain times/locations, meeting schedules, workloads, future availabilities, affecting availability of accommodations, meeting places. Thus at ¶ [0032] the ranking system determine patterns in users' behaviors, used toward mimicking the users' behavior in planning upcoming meetings with other users. Given a list of viable time slots (that are available to all attendees), the applicable time slots may be ranked based on the likelihood of being selected for a requested meeting. To increase the likelihood of recall (user selects from suggestions list) and to increase precision (user selects top ranked suggestion in the ranked list), optimal values for weights that each of a number of functions' distributions may have that reflect on final ranking score may be determined given coefficients associated with each of the computed functions. A machine learning or similar approach may include a measure of success, which may be based on prior knowledge of users' behavioral patterns and indicated maximized recall & precision. Further, with calculated weights, insight may be gained on which functions and possible features contribute more toward the ranking computations and steer the direction toward future function exploration & user personalization. 
MacKenzie ¶ [0032] 3rd-4th sentences: Given a list of viable time slots (available to all attendees), the applicable time slots are ranked on likelihood of being selected for a requested meeting. To increase likelihood of recall (user selects from suggestions list) & increase precision (user selects top ranked suggestion in ranked list), optimal values for weights that each of a number of functions' distributions have that reflect on final ranking score is determined given coefficients associated with each of the computed functions.
MacKenzie ¶ [0034] factors in ranking potential meeting times and/or potential 
MacKenzie ¶ [0036]: a variable threshold provide insight on how many suggestions should be shown to user and likelihood of user selecting one of top t suggestions. The ranker module may be repeatedly retrained based on users+ selections.
MacKenzie ¶ [0046]: meeting time and/or meeting location suggested by meeting service based on ranking of potential meeting times and meeting rooms taking contextual factors and extraneous factors into consideration. In some examples, multiple meeting times or meeting rooms may be suggested for selection by the organizer (or an attendee).
MacKenzie ¶ [0080] 1st sentence: rank the set of potential meeting times & set of meeting rooms on availability and one or both of contextual info & extraneous factors and providing the set of potential meeting times and die set of meeting rooms to be displayed for selection by organizer or attendees of requested meeting. Also MacKenzie ¶ [0053]
MacKenzie ¶ [0080] 3rd sentence: determines & ranks the set of potential meeting times based on the determined patterns of behavior including increasing a recall and a precision, wherein the recall represents a likelihood of a selection of an actual meeting time among the set of potential meeting times and the precision represents likelihood of selection of top ranked potential meeting time as the actual meeting time); 

- “generating, by the processor of the room management server, a ranked list of entities wherein the entities in the ranked list of entities are ranked based on their respective likelihood scores; 
(MacKenzie Fig.9 step 940 & ¶ [0032], ¶ [0076] 2nd sentence: At operation 940, the set of potential meeting times & set of meeting rooms is ranked on availability (i.e. attendees schedules - ¶ [0014] 3rd sentence), contextual information, (meeting room most frequently used by attendees given higher score-¶ [0052] 4th sentence), and extraneous factors. MacKenzie ¶ [0056] 2nd sentence: lists the top-ranked meeting room for each potential meeting time listed along with the potential meeting times. MacKenzie ¶ [0080] 3rd sentence determine & rank the set of potential meeting times on determined patterns of behavior including increasing recall & precision, wherein recall represents a likelihood of selection of an actual meeting time among the set of potential meeting times and  
- “sending, by the room management server to the room management client via the network, the ranked list of entities to cause the ranked list of entities to be displayed on a display of the room management client” 
(MacKenzie Fig.9 step 950 and ¶ [0076] 3rd sentence: At operation 950, the set of potential meeting times and the set of meeting rooms or a top ranked one of the set of potential meeting times and the set of meeting rooms may be provided to be displayed MacKenzie ¶ [0085] 3rd sentence: the one or more communications may include a personal network posting, and a professional network posting further rdetailed at ¶ [0059]-¶ [0061], ¶ [0069] last two sentences, and ¶ [0070]),
- “receiving, by the room management server from the room management client via the network, a selection of an entity to contact from the ranked list of entities”
(MacKenzie Fig.9 step 950 and ¶ [0076] 3rd sentence: At operation 950, the set of potential meeting times and the set of meeting rooms or a top ranked one of the set of potential meeting times and the set of meeting rooms may be provided to be displayed for selection by the organizer and/or the attendees. MacKenzie ¶ [0032] 4th sentence: the user selects from the suggestions list. MacKenzie ¶ [0032] 5th sentence: user selects the top ranked suggestion in the ranked list. Similarly MacKenzie ¶ [0036]-¶ [0037], ¶ [0052] 1sat sentence, Fig.5, Fig.6, & ¶ [0056]). 
---------------------------------------------------------------------------------------------------------------------
MacKenzie as taught above still teaches: 
          - [knowing] “ the presence of the one or more individuals”:
      - “responsive to” [knowing] “ the presence of the one or more individuals”: 
MacKenzie might suggest but does not explicitly recite to anticipate “detecting” as in 
	- “detecting the presence of the one or more individuals”
	- “responsive to detecting the presence of the one or more individuals”

MacKenzie also does not explicitly recite: 
	- “responsive to receiving the selection of the entity to contact, generating, by the processor of the room management server, a communication to contact the entity”
Norton however in analogous art of scheduling meeting rooms teaches or suggests:
	- “detecting a presence of one or more individuals having access to a directory of entities that can be contacted from a room management client of a set of room management clients the entities comprising: one or more meeting rooms, each meeting room associated with one or more room management clients from the set of room management clients, a room identifier and a room calendar indicating room availability and one or more people, each person associated with a personal calendar indicating a schedule of meetings, each meeting associated with a meeting room of the one or more meeting rooms” (Norton ¶ [0045] 3rd sentence: proximity sensors and motion detectors, transmit to conference room scheduling system, to calculate assignment fitness core at ¶ [0009] last sentence based on invitee likelihood to attend a meeting corresponding to the conference room scheduling request in the plurality of conference room scheduling requests, or on the invitee's geographical proximity to a requestor issuing a conference room scheduling request in the plurality of conference room scheduling requests. Indeed per Norton ¶ [0122] 1st-2nd sentences: the variables for the conference room assignment fitness score include time & availability of conference room and most importantly proximity to requester & invitees. Fig.1 and ¶ [0033] 3rd sentence respective clients 102-1…102-n described with reference to Fig.3 to include conference room scheduling module 324 and conference room scheduling data 326. Further Fig.4 & ¶ [0071] 2nd sentence:  calendar entry database 120 stores calendar entry records 400, for example entry 1 (400-1) through entry x (400-x), where x represents number of entries (or the number of entries for a respective user, or the number of entries in a local calendar database at a client 102). Norton ¶ [0072] - ¶ [0075]: calendar entry (e.g., entry x 400-x) includes: Entry ID 402 that uniquely identifies this calendar entry, which corresponds to a particular calendar event; Requester ID(s) 404 that identifies the requester (or an event organizer) associated with the calendar entry; Invitee ID(s) 406 that identifies the invitee(s) associated with the calendar entry; the information in this field optionally identifies required attendees, optional attendees, and guests/participants. Norton ¶ [0087] 1st - 2nd sentences: Fig. 5 is a block diagram illustrating an exemplary request queue 502 and an exemplary request queue record 500-y for a request queue that stores request queue records, for example request queue record 500-1 through request queue record 500-y, where y may represent 

	- “responsive to detecting the presence of the one or more individuals”
(Norton ¶ [0009] 2nd sentence:  an assignment fitness core is calculated based, at least in part, on invitee's likelihood to attend a meeting corresponding to the conference room scheduling request in the plurality of conference room scheduling requests, or on the invitee's geographical proximity to a requestor issuing a conference room scheduling request in the plurality of conference room scheduling requests)
	
	- “responsive to receiving the selection of the entity to contact, generating, by the processor of the room management server, a communication to contact the entity” 
	(Norton ¶ [0132] 1st sentence & Fig.7A step 730 [Fig.7b]->780 noting after selection of the room to contact at Fig.7B which further corresponds to step 730 at Fig.7A, further generating by the server at step 780 a assignment confirmation of the room to the invitee)

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify MacKenzie’s “method”, “non-transitory medium”, “server” to include “detecting the presence of the one or more individuals”, “responsive to detecting the presence of the one or more individuals”, “responsive to receiving the selection of the entity to contact, generating, by the processor of the room management server, a communication to contact the entity” in view of Norton in order to better optimize conference room using effective just-in-time algorithms to avoid instances where a small number of people booking a large conference room, and as a result, a meeting with a large group of participants cannot find a suitable conference room, and instances where multiple people are added to a meeting already booked to a small conference room (see Norton ¶ [0004], ¶ [0124], ¶ [0127] & MPEP 2143 C, D, F G). The predictability of such modification is further corroborated by the board level of skill by one or ordinary skills in the art as corroborated by MacKenzie at ¶ [0016], ¶ [0017] 2nd sentence and Norton at ¶ nd - 3rd sentences, ¶ [0061] 2nd- 3rd sentences. 
Alternatively, the claimed invention can also be viewed as a mere combination of old location aware elements in a similar field of endeavor dealing with the scheduling of meeting rooms. In such combination each element would have merely performed the same location determining, room scheduling and communication functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by MacKenzie in view of Norton, the results of the combination would have fitted together, as pieces of a puzzle in  a complementary and predictable manner (MPEP 2143 A).

---------------------------------------------------------------------------------------------------------------------
Claims 2, 4-6, 16-18, 20 are rejected under 35 U.S.C.103 as being unpatentable over:  	* MacKenzie / Norton as applied to claims 1, 13, 19 above and in further view of
	* Scheper et al, US 9955318 B1 hereinafter Scheper. As per, 
Claims 2, 14, 20
MacKenzie / Norton teaches all the limitations above in claims 2, 14, 20.

MacKenzie ¶ [0053] further suggests proximity information. 
Norton ¶ [0039] also teaches or suggests proximity to the conference rooms. 

MacKenzie / Norton as a combination does not explicitly recite:
as claimed: “wherein detecting the presence of the one or more individuals comprises”:
     -“detecting a proximity of the one or more individuals to the room management client”  
- However -
Scheper is analogous in tracking employees for organizing directory in room management
teaches /suggests “wherein detecting the presence of one or more individuals comprises”:   
      -“detecting a proximity of the one or more individuals to the room management client”  
(Scheper column 28 lines 20-24 & Fig.4 proximity sensors 97 are capable to sense the tag 96 when it is close to the sensor to detect the employee location. In other examples at Scheper column 28 lines 38-41, the sensor 97 is any type of sensor device that can obtain information useable to identify 40 specific employees proximate to the device 97. Also Scheper column 36 lines 41-46 noting an example when the employee arrives at the 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify MacKenzie / Norton “method” / “non-transitory medium” / “device” to further include the teachings of Scheper above to improve privacy by selectively allowing access to specific information only to specific entities (Scheper column 117 lines 8-28, column 117 lines 49 - column 118 line 19 & MPEP 2143 G) as well as to provide more convenient effective means of visual & auditory communication (Scheper Figs.7,10-12,16,30,31,41,71,79,80,  column 21 lines 18-33, column 28 line 64-column 29 line 2, column 32 lines 56-66, column 39 line 65 to column 40 line 3, column 26 lines 51-56. and MPEP 2143 G) implemented automatically with minimal interactions (Scheper column 6 lines 1-29 & MPEP 2143 G). For example, Scheper column 26 lines 46-56 would recognize when conditions associated with a specific bench unexpectedly change and that bench is no longer consistent with employee’s preferences the system senses change in conditions and identifies & suggest a different bench [this would complement and/or enhance the extraneous factors of MacKenzie / Norton]. For example, where sub-environment around a bench is typically quiet and that bench is assigned to a specific employee that prefers a quiet bench, if the space around the bench suddenly becomes persistently loud (e.g., a meeting in area ends), the server may identify and suggest a different bench based on a low sensed noise level). Scheper would further realize the importance of teamwork and would effectively adapt to the affordance and number of entities involved (Scheper column 6 lines 33 to column 7 line 57, column 20 line 60 - column 21 line 48., column 22 line 45 to column 23 line 10, column 27 lines 28-Scheper would also allow the better tracking of optional, non-required, semi-permanent employees (Scheper column 107 lines 44-55) to effectively complement with the disclosure offered by MacKenzie at ¶ [0048] and Norton at ¶ [0033] last sentence, ¶ [0043]. 
Scheper’s working environment would also effectively enhance the mood and provide effective means for transitioning between the meetings (Scheper column 75 line 61 to column 76 line 8, column 81 lines 21-65, column92 lines 41-49, column 101 lines 21-33, column 102 lines 15-39, column 126 lines 1-8 and MPEP 2143 G). 
The predictability of the modification of MacKenzie / Norton with Scheper is corroborated by the broad level of skill of one of ordinary skills in the art as analogously presented by Scheper at column 142 lines 40-50. 
	Alternatively, the claimed invention could also be viewed as a mere combination of old elements in a similar organizing meeting entities field of endeavor. In such combination each element merely would have performed the same analytical, organizational and communicative functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced above by MacKenzie / Norton in further view of Scheper, the results of the combination were predictable. Such level of predictability in the cited art is demonstrated by the fact that MacKenzie / Norton in further view of Scheper are in the same filed of endeavor, solve a similar meeting managing problem, with the Examiner, as a person of ordinary skills in the art extrapolating the requisite changes of MacKenzie 
Norton in further view of Scheper. Both references deal with tracking of employees for room management and both references take into account current contextual factors for future recommendations. Thus, the final addition of Scheper would complementary fit as a last piece of the puzzle to MacKenzie / Norton with no change in underlining functions, taught by either or both MacKenzie / Norton and Scheper (MPEP 2143 A).






Claims 4 and 16 
MacKenzie / Norton teaches all the limitations above in claims 1, 13.
MacKenzie ¶ [0053] further suggests proximity information but does not recite:
- “determining a room location associated with the room management client; 
- “determining entity locations associated with each of the entities in the directory”; 31 26295/37088/FW/9684647.1 
- “determining respective distances from the room location to each of the entity locations” 
- “determining the likelihood scores based on the respective distances“ as claimed.

Norton however in analogous art of scheduling meeting rooms teaches or suggests:
- “determining a room location associated with the room management client”
	(Norton ¶ [0131] 1st sentence: when one or more of the conference room scheduling requests are not assigned (e.g., due to lack of a suitable conference room), a default location (e.g., a cafeteria) is assigned to the one or more conference room scheduling requests without assignment. Also Norton ¶ [0039] noting the location of conference rooms determined to a sub-region, building, floor, and/or building sub-region; conference room capacity; conference room amenities (see definition provided above). As well as proximity to other facilities, such as restrooms, water fountains, vending machines, elevators, and emergency exits); 

- “determining entity locations associated with each of the entities in the directory”; 31 26295/37088/FW/9684647.1 
	(Norton ¶ [0112] 1st sentence: triggering an event that includes either the requester or at least one of the invitees on the list reaching a predefined physical location - 724,
	Norton ¶ [0112] 2nd sentence: when a first attendee reaches a security check point of a building and scans her badge on a badge reader, the badge reader can send the identity of the first attendee and the location of the first attendee (alternatively, the location of the badge reader) to the server, and the server responds by scheduling all of the first attendee's meetings, if any, in that building on that day
	Norton ¶ [0121] last sentence: determining actual attendance recorded by a sensor located in the conference room (e.g., conference room 140).
	Norton ¶ [0122] 1st - 2nd sentences: determining proximity to the requester and invitees. Norton ¶ [0045] 3rd sentence: proximity sensors and motion detectors, transmit information to conference room scheduling system, to calculate assignment fitness core st-2nd sentences: the variables for the conference room assignment fitness score include time & availability of conference room and most importantly proximity to requester & invitees. Fig.1 and ¶ [0033] 3rd sentence respective clients 102-1…102-n described with reference to Fig.3 to include conference room scheduling module 324 and conference room scheduling data 326. Further Fig.4 & ¶ [0071] 2nd sentence:  calendar entry database 120 stores calendar entry records 400, for example entry 1 (400-1) through entry x (400-x), where x represents number of entries (or the number of entries for a respective user, or the number of entries in a local calendar database at a client 102). Norton ¶ [0098]- ¶ [0103] a conference room record (e.g., conference room record 600-z) includes the following data, or a subset or superset thereof: Conference Room ID 602 that uniquely identifies a conference room (e.g., room number); Scheduling information 604, Location 606, Room Capacity 610 (e.g., the number of people allowed to fit into the conference room etc.);

	Rationales to modify/combine MacKenzie / Norton are above and reincorporated. 

MacKenzie / Norton as a combination still does not explicitly recite: 
- “determining respective distances from the room location to each of the entity locations” 
- “determining the likelihood scores based on the respective distances“

Scheper however in analogous in tracking employees for organizing directory in room management teaches or at least suggests: 
- “determining respective distances from the room location to each of the entity locations” 
- “determining the likelihood scores based on the respective distances“
 (Scheper Figs.41-42, column 75 lines 4-13: determining, for employee Jen Black, a room location associated with the room management system. Scheper Fig.41 element 621, Fig. 42 element 30x, and column 43 line 66-column 44 line 18 noting the employee is guided to the room area 86 (i.e. “Enterprise North” at Fig.4). As the tracked employee enters the area the server accesses team members, scheduled meetings, preferences etc. and, based on such factors, identifies locations of the other team employees of the arriving  97 is any type of sensor that can obtain information useable to identify specific employees and that employees are in its proximity. Scheper column 111 lines 51-63 noting other example of identifying a meeting location proximate to first & second employees to automatically guide the first & second employees to move to their assigned station. Scheper column 86 lines 1-29 other example: when first employee approaches the meeting location and has a meeting scheduled with a second remote employee within a short threshold, the system immediately attempts to locate and guide the second employee proximate to the meeting location, such that although the first & second employees are at different locations they are directed to the proximate meeting).
      
     Rationales to further modify/combine MacKenzie / Norton with/and Scheper are above and reincorporated herein since the location considerations to the likelihood of contact remain integral components of the analytic and notification or guidance preponderantly disclosed by Scheper for the benefit of MacKenzie / Norton as demonstrated above. 

Claims 5, 17
MacKenzie / Norton / Scheper teaches all the limitations in claims 4, 16 above.
MacKenzie teaches or suggests “wherein determining the entity locations comprises:
- determining, based on a stored calendar event associated with a given entity, an expected location of the given entity indicated by the stored calendar event; and
- determining the entity locations based on the expected location”.  
(MacKenzie ¶ [0053] meeting rooms may be physically closer to the attendees of a requested meeting than another meeting room (for example, in the same building or on the same floor as the attendees). However, the meeting may be late in the afternoon, and a majority of the attendees may desire to meet in a room closer to a parking garage. Thus, while selecting the other meeting room farther away from the physical locations of the attendees may fee counter-intuitive, a system according to embodiments, may take the contextual factors such as time of day and user behavior into consideration and suggest nd sentence The meeting room location and availability info may be used in conjunction with attendee contextual information such as use frequency, attendee locations, attendee preferences, and so on to rank the meeting rooms in order to determine an optimal meeting place).

Norton also teaches or suggests: “wherein determining the entity locations comprises:
- determining, based on a stored calendar event associated with a given entity, an expected location of the given entity indicated by the stored calendar event; and
- determining the entity locations based on the expected location”
	(Norton ¶ [0037] last two sentences: user information database 116 stores various information associated with users of conference room scheduling system 108 including default locations. calendar entry database 120 store information (e.g., metadata) concerning various types of calendars as well as data (e.g., calendar data, also called calendar entry data, event data, or calendar event data) from various calendars. 
	Norton ¶ [0041] 2nd sentence: the user information record for a respective user may include, in addition to identifying information for the user, a default location (e.g., the location of the user's office), and user preferences e.g., mobility limitations, conference room location preferences, conference room amenity preferences, etc.
	Norton ¶ [0122] 2nd sentence: determining proximity to the requester and invitees e.g., determined by a default location in the user information database 116).  

Scheper in analogous tracking employees for organizing directory in room management also teaches or suggests: “wherein determining the entity locations comprises”:
- “determining, based on a stored calendar event associated with a given entity, an expected location of the given entity indicated by the stored calendar event”; “and”
- “determining the entity locations based on the expected location”  
(Scheper column 4 lines 22-36 noting where a first employee is scheduled to attend three meetings during a day that are to take place in three adjacent conference rooms, it is highly likely the first employee would like to use a space that is proximate the three conference rooms as opposed to on the other side of a large facility. 
Scheper column 22 lines 48-54 noting other example where a first employee may be on a project team with other employees and may prefer to own a personal bench 
Scheper column 25 lines 57-62, column 26 lines 1-2 noting the stored calendar information shows that the second employee prefers locations proximate to his team,
Scheper column 29 lines 6-12 noting an example where Jen previously indicated she prefers a personal bench located proximate to team members in a quiet space. 
	Scheper column 4 lines 34-36 noting prior system did not allow an employee to identify an optimal space based on proximity to other scheduled resources. 
Scheper column 118 lines 27-38 noting an example tracking collocation events and suggests face to face meetings when two or more employees have scheduled a meeting or conference at proximate time. Thus, where first & second employees already scheduled 11 AM teleconference on specific day and tsystem subsequently recognizes that first & second employees are going to be collocated within 24 hours of the scheduled teleconference, the system automatically transmits a notice to one or each of the 1st & 2nd employees suggesting face-to-face meeting temporally proximate to the scheduled conference. 
Scheper column 40 lines 50-59 noting a different example, this time, where when an employee provides high ratings for a specific personal bench or some other affordance configuration (specific team studio, specific focus station etc.) the server stores that info for the employee so it is subsequently used to identify the configuration in the future and suggest that configuration to the employee the next time the employee is in space 12a. In effect, the server can take high rankings for specific configurations into consideration when identifying benches or other resources to suggest to specific employees).
	Scheper column 117 lines 13-20 noting other example where the first employee may decide to allow all other enterprise employees to track her precise location within enterprise space, a second employee may prefer to only allow other employee's on a specific project team or employees on a "friends" list to track her precise location while other employees can only track her general location e.g. which building on a campus the second employee is currently located in. Alternatively see Scheper column 117 lines 29 to column 118 line 9 noting another example of discriminative determining of entity 
      Rationales to modify/combine MacKenzie / Norton / Scheper were presented above.  

Claims 6, 18 
MacKenzie / Norton / Scheper teaches all the limitations in claims 4, 16 above.
MacKenzie teaches or suggests “wherein determining the entity locations comprises”:
- “determining an estimated location of a given entity 
- “determining the entity locations based on the estimated location” 
(MacKenzie ¶ [0053] meeting rooms may be physically closer to the attendees of a requested meeting than another meeting room (for example, in the same building or on the same floor as the attendees). However, the meeting may be late in the afternoon, and a majority of the attendees may desire to meet in a room closer to a parking garage. Thus, while selecting the other meeting room farther away from the physical locations of the attendees may fee counter-intuitive, a system according to embodiments, may take the contextual factors such as time of day and user behavior into consideration and suggest the other meeting room instead of the closer ones).

Norton also teaches at ¶ [0112] triggering an event upon the invitee reaching a predefined physical location. Similarly Norton ¶ [0148].  

- However -

MacKenzie / Norton as a combination does not explicitly recite “…based on a detection of the given entity by a proximity detector located at the estimated location” as required by  “wherein determining the entity locations comprises”:
- “determining an estimated location of a given entity based on a detection of the given entity by a proximity detector located at the estimated location”; “and” 
- “determining the entity locations based on the estimated location” 
 




Scheper however in analogous art of intelligently organizing a meeting further teaches:
“wherein determining the entity locations comprises:
- “determining an estimated location of a given entity based on a detection of the given entity by a proximity detector located at the estimated location; and 
- determining the entity locations based on the estimated location”  
(Scheper Fig.4 & column 28 lines 15-27 noting tag 96 is equipped to transmit identification data via wireless signals to access points 50 in space 12a where strength of signal or time of flight associated with the signals received at the access points 50 can be used to triangulate or estimate the location of the badge 90 and hence the employee associated therewith in space 12a. In other cases, proximity sensors 97 (see Fig.4) may sense tag 96 when the tag 96 is relatively close (e.g., within 2 feet) to the sensor and employee location can then be assumed or estimated to be proximate the sensor that reads the data from tag 96. The tag 96 may be provided as part of some other wearable item. For similar triangulation examples see Scheper column 41 lines 25-30, column 86 lines 1-29 column 96 lines 9-17, column 114 lines 10-14 etc.).  

	Rationales to modify/combine MacKenzie / Norton with/and Scheper are above and reincorporated herein since the proximity considerations remains integral to the analytic and notification or guidance preponderantly disclosed by Scheper for the benefit of MacKenzie as demonstrated above.









Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
* US 20150193739 A1 titled Conference Room Scheduling Based on Attendee Locations further disclosed at its Abstract in accordance with proximity between the one or more conference rooms and the respective attendee locations with emphasis on Figs. 9A-9E and associated text.

* US 20130254708 A1 teaching at ¶ [0038] management server 120 can enable the user devices to interact with persistent meeting room object 130 according to the content of room message 133.  In some embodiments, room message 133 represents only an informational or room notification message.  Consider a scenario where list of users 137 includes previous room visitors.  Each of persistent meeting room object 130 can maintain a list of all previous visitors, sorted by recency of visit, or displaying the date/time of their last visit.  List of users 137 can be made available for inspection by authorized users who have access to the room.  Such information is considered valuable because it can provide insight into who may be likely to join a user if the user joins the room.  For example, if someone a user intended to meet left moments ago, they may still be available and will return upon receiving room message 133 in the form of a join request message.  Room message 133 could also include a user joined message as a notification to others when a person has joined the meeting room.  Alternatively, if the room is frequented by many people, it gives room message 133 could comprise list of users 137 including general information about what kind of people frequent the room.  Thus, room message 133 could include a sorted or sort-able list of users 137. mid-¶ [0040]: Whenever someone leaves persistent meeting room object 130, the person in the next room who has been waiting the longest can be promoted to the empty slot.  This opens a spot in their waiting room for the person who has been waiting in the next room the longest, and so on.  One person moves forward from each room behind the one that was initially vacated.  Likewise, some users 110 may have special privileges to enter a room that is full.  In this case, the user who most recently joined that room is demoted to the next waiting room 150A behind them.  This in turn bumps a user from that room in to the next, and so on.  It is as if all visitors are ordered in a single room queue 150 that is subdivided into contiguous conversation circles.  As the queue moves forward or 

	* US 20100274855 A1 teaching at ¶ [0082] Location preferences field 710 may indicate the preferences of the corresponding user name.  For example, according to record 752, Helena particularly prefers Conference Room 8B for business meetings.  According to record 754, Magnus prefers the White Room, Spy Bar, and Mest for social gatherings.  According to record 756, Sabina prefers Mest and Phoenix Bar for social gatherings.  And, according to record 760, John prefers the Berns Hotel, Cliff Barnes, White Room, and Mest for social gatherings.  According to record 752, Helena's only location preference for social events is that the location is anywhere other than Stureplan, Stockholm.  In one embodiment, location preferences 710 may be generated based on the history of the user.  For example, if Sabina often goes to Mest, then Mest may automatically appear in her preferences.
	
	* US 20090177503 A1 teaching at ¶ [0333] location whose data is registered first in the conference room schedule database 1123 as the location of the event (S276).  After the location is determined (S270), the CPU 2111 returns to the schedule determination processing shown in FIG. 54.  Because no error has occurred (No at S256), the CPU 2111 causes the display 214 to display the determined schedule (S252). Also ¶ [0334] Here, the first determination processing will be described with another example with reference to the flowchart in FIG. 55, the importance calculation table 81 shown in FIG. 60, and explanatory diagrams in FIGS. 63 to 65.  In this example, it is assumed that, as shown in a correspondence table 92 in FIG. 63, four candidates which have a common candidate date and time of "16:00-17:00 of Aug.  1, 2006" are extracted (FIG. 55, S265).  As shown in a schedule table 72 in FIG. 63, a conference 721 to be held in "Conference Room 1 on 2F, Factory 1" is already registered in the personal schedule database 2122 of the user 201 immediately before the candidate date and time (Yes at 267 in FIG. 55). ¶ [0335] Thus, a candidate of the highest importance is selected from these candidates (S268).  The importance of each candidate in this example is as shown in the correspondence table 92 shown in FIG. 63.  The importance of each candidate is calculated based on the travel distance from the location of the  conference 721 of "Conference Room 1 on 2F, Factory 1", using the importance calculation table 81 shown importance of the conference 722 to be held in "Conference Room A on 3F, Factory 2" will be selected from the two candidates showing the highest importance "3" (FIG. 55, S272).  Here, the importance of the conference 722 is shown in a correspondence table 93 in Fig.64.  The importance of the conference 722 is calculated with the importance calculation table 81 shown in FIG. 60, based on the travel distance from the candidate location of each of the two candidates, that is, "Conference Room 1 on 2F, Head Office" and "Conference Room 3 on 2F in Head Office" (Fig.55, S209). 

	* US 20020188489 A1 ¶ [0042] For example, this history may be used to derive probabilities of people with similar visiting patterns and affinity variables overlapping in time and uses these probabilities to allocate (e.g., including reserving or leaving space empty near affinity groups in anticipation of arrivals of similar affinity group members) appropriate resources (space) to them in a way that minimizes the disruption (e.g., space segmentation, blocking, etc.) caused by people that stay for longer than a day, and maximizes the probability that people of like affinity groups occupy office in close proximity (e.g., "sit together"). ¶ [0043] Additionally, the invention uses this probabilistic information as an input to the space assignment method (algorithm) whenever it is run.  It is noted that the inventive method may be run at infrequent intervals of time, daily, or even dynamically, whenever someone new arrives during the day. ¶ [0044] Furthermore, additional constraints may be imposed to office locations to express more or less desirable offices.  Because office assignments often communicate status and rewards, the invention recognizes that it is important to match "prime" office locations with higher status individuals (e.g., according to the title of a worker in a chain of supervisory preferences of individuals (e.g., near windows, rest rooms, elevators, etc.), with priority given to higher status individuals and people with special needs (e.g., handicapped people may need to be closer to elevators, rest rooms, etc.). Calculation bonuses may be assigned for placing certain people in or in the proximity of certain locations. ¶ [0046] Additionally, as alluded to above, preferably the location (e.g., a laboratory, etc.) is accounted for in some way.  People who work with specific equipment or office facilities found only in a specific laboratory or other location must be close to that location.  Other office locations that are of  importance are common spaces used by certain groups or individuals.  Such common spaces may include a conference table, a projector, or a teleconferencing system.  Additionally, office facilities that are located in specific office locations may include, a communications device, a copy machine, a facsimile machine, a printer, or a computer.  Hence, the optimizing process is adjusted so that calculation bonuses are assigned when specific workers who need to be in the vicinity of laboratory or office space locations containing certain office facilities are placed in that vicinity.  Historical use patterns of facilities may be used to determine which employees should be placed in the vicinity of those facilities. 

	* US 9852388 B1 teaching at Fig.29 and column 32 lines 4-11: Similarly, where a favorite conference room appears in the resource column and is starred, in at least some embodiments all employees in that room will be listed under the conference room where favorite employees are starred and non-favorites are simply listed to give the device 60 user a sense of who is currently occupying the favorite conference room.

	* US 20080291021 A1 teaching at ¶ [0015] A system and method of the present invention may provide a reservation system 100 that provides two features: the first feature allows the system 100 to be queried by authorized personnel such as employees and the like for determining the availability of a conference room; and the second feature 
allows the system 100 to be utilized to maximize the efficiency of the use of conference rooms within the system 100, particularly when many of the rooms are presently reserved.
	* US 20150170045 A1 ¶ [0035]: For example, a user may be more likely to attend an event if his/her significant other is the host, or a user may be less likely to attend an event if his/her mother in law is likely to attend the event.
	
	* US 6506056 B1: Fig.1 immediately below and (11) At many special events guest seating can be one of the most Important and time-consuming steps in planning the room layout.  For example, event planners at weddings may desire to seat the bride and groom at a head or main table in the front of the room, and then place members of the wedding party (best man, maid of honor, etc.) in close proximity to the bride and groom.  Guests at the wedding can be divided into small groups and organized to occupy the general population of tables and place settings.

    PNG
    media_image1.png
    1179
    804
    media_image1.png
    Greyscale

* US 20160217718 A1 teaching the following: 
	¶ [0001] Arranging guest seating at an event can play a pivotal role in helping 
or hindering the success of the event.  For example, at an event such as a wedding, it is frequently desired to accommodate guests of the families of the bride and the groom, or to accommodate friends, such groups of similar guests are seated at the same table or at nearby tables.  Also, the serving of meals prepared according to special diets 
directional signs, name badges, and other physical items that are deployed on tables and the like to guide the guests to the desired seating. 
 	¶ [0002] As an example of the detailed coordination required by some events, 
event planners at weddings may desire to seat the bride and groom at a head or main table in the front of the room, and then place members of the wedding party (best man, maid of honor, etc.) in close proximity to the bride and groom.  Guests at the wedding can be divided into small groups and organized to occupy the general population of tables and place settings.  The arrangement of the guests and neighboring guests can be a difficult and time consuming task, requiring numerous revisions and involving the input and consideration of two or more families, event planners and a host of other interested parties.
	
	* US 20080201196 A1 teaching the following:
	¶ [0106] Once the basic contact information is entered, the bride may hide or otherwise minimize display of the address information, as shown in FIG. 6C.  In such a case, the bottom "layer" of the index card may visually transform to show more data entry options.  Information concerning the reception, such as "seat with primary" (checked if the bride wants to the primary guest to be seated with the secondary guests), table number (populated once the seating arranger is completed) and entree choice may be provided as shown at section 218 the index card.  The bride can enter whatever entrees will be served at her reception and track guest's preferences.  This is especially useful when dealing with pricing and payment for the reception hall or caterer, as an accurate entree list may be used to negotiate a lower per person cost.	¶ [0108] As shown in FIG. 7A, the "other wedding events" section 222 can be used to track whether or not a guest has been invited and will be attending other related parties and planned events.  These include the engagement party, bridal shower, bachelorette party, bachelor party, rehearsal dinner, post event brunch and other.  By simply checking the respective box, the index card 214 will track the invites and attendees for the other events.
US 20040225551 A1 ¶ [0213] Speed Dating is a recent, widely-popular craze that is sweeping the US, Europe and other countries worldwide.  Events or parties are usually held in local establishments (for example, bars/restaurants/lounges) in various cities.  There is usually a predetermined list that consists of an equal number of men and women who are interested in meeting other `singles`.  Each individual will have a `speed date` with other individuals (male/female) and have a `score` or `preference` card.  After each date, each person selects a "Yes" or "No" next to each person's name/number to indicate if they would like to see them again.  If two people that met mutually checked "Yes", it is considered a `match`.  The usual protocol is to exchange some form of contact information between the parties so that they may get in touch with one another for another date (name/email/etc.) The prior art for this field has been a manual process and is labor intensive.

* US 20050096929 A1 ¶ [0006] last two sentence: When two parties indicate a mutual interest in each other, the service acting as a go-between brokers the exchange of contact information for those participants who matched.  In other words, when any two people who have met during one of the speed-dating mini-dates each indicate that they would like to meet the other, the service will notify each of the participants that a match has occurred and provide them information necessary for contacting the other party. 

* US 20100312886 A1 ¶ [0055] This data result in a ranking of persons meeting often the persons someone meets currently. ¶ [0056] By sorting these encounters by frequency, the system is able to show, which other not residing people locate often in vicinity to the present persons--an invisible sociosphere with the meaning of a "room" of social interests and interactions surrounding the user becomes visible.
* US 20200104943 A1 ¶ [0134]: The score for each pair may be computed by determining the match of each of the attributes of one profile against the attributes of the other profile in the pair of profiles being compared.  Processing instructions for performing this are provided in the attached Computer Listing Appendix as referenced above and incorporated herein in relevant part.  However, in general, mathematical weight values are programmed for each attribute so that the more important attributes will have higher relevance in the overall score for each pair being compared.  There is an option for an 

* US 20170255907 A1 ¶ [0041] last sentence: There will be applications which allow participants to rate, evaluate and make notes on participants of interest which will follow them throughout the event and after to help them to decide whom to contact after the event.  Such preferences may be stored in database 106 along with their profile information. Also mid-¶ [0095]: The present disclosed subject matter may match individuals who have the highest compatibility or satisfaction scores with the most compatible presented first.  For singles, these individuals can thereby find a partner for the following reasons 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	March 23rd, 2021 
	






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As cited by as cited by MPEP 2106.05(f)(2, which at its turn is cited by MPEP 2106.04(d) I
        2 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and
            OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
        3 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) and 
            Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        4 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 and TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)  and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)
        5 As cited by as cited by MPEP 2106.05(f)(2, which at its turn is cited by MPEP 2106.04(d) I